DETAILED ACTION

This communication is in response to Application No. 15/960,265 filed on 4/23/2018. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2018 is being considered by the examiner.

Allowable Subject Matter
Claims 4-5, 8-9, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6-7, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sirosh et al. (hereinafter Sirosh)(US 2016/0148115) in view of Faulhaber et al. (hereinafter Faulhaber)(US 2019/0155633).
Regarding claims 1, 19, and 20, Sirosh teaches as follows:
a device (interpreted as computing device 102 in figure 1a) comprising: 
a processing system including at least one processor (interpreted as processor 142 in figure 1a); and 
a computer-readable medium storing instructions which, when executed by the processing system (interpreted as memory 144 in figure 1a)(a computing device such as computing device 102 can include one or more processors such as processor 142, etc., and a memory such as memory 144 that communicates with the one or more processors, see, paragraph [0023] and figure 1a), cause the processing system to perform operations, the operations comprising: 
receiving a first machine learning model, wherein the first machine learning model is in a first format associated with a first development environment (at operation 201 a user-provided model (equivalent to applicant’s first machine learning model) can be received, see, paragraph [0028] and figure 2a); 
adapting the first machine learning model to a containerized environment (containerized environment is interpreted as an intended use)(a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
validating the first machine learning model (data scoring module 116 can receive the transformed test data 114, and can apply the loaded trained machine learning model 107 to the transformed test data 114. Scoring results such as scoring results 118 can be provided, see, paragraph [0026]); and 
publishing the first machine learning model to the repository (after the experiment has been run, the experiment can be saved and an option to publish the experiment as a service can be displayed, as illustrated by PUBLISH WEB SERVICE 248 of FIG. 2c. Selection of this option can create the test web service endpoint, that is, the entry point in the auto-generated software that enables execution of the trained machine learning model software, see, paragraph [0033]).
Sirosh teaches all limitations except for validating (interpreted as testing) according to at least one validation criterion associated with a repository.
Faulhaber teaches as follows:
the ML model evaluator 128 can then compare the outputs of the machine learning model to the expected outputs, and determine one or more quality metrics (equivalent to applicant’s validation criterion) of the machine learning model being trained based on the comparison (see, paragraph [0047]); and 
the ML model evaluator 128 periodically generates model metrics during the training process and stores the model metrics in the training metrics data store 165 access and retrieve the model metrics from the training metrics data store 165. The user can then use the model metrics to determine whether to adjust the training process and/or to stop the training process (see, paragraph [0048]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sirosh with Faulhaber to include the ML model evaluator as taught by Faulhaber in order to validate the quality metrics of the adapted ML model.
Regarding claim 2, Faulhaber teaches as follows:
wherein the at least one validation criterion comprises: an outcome of an application of a test data set to the first machine learning model in a simulation (the ML model evaluator 128 can then compare the outputs of the machine learning model to the expected outputs, and determine one or more quality metrics of the machine learning model being trained based on the comparison, see, paragraph [0047]).
Sirosh in view of Faulhaber teaches all limitations as presented above except for the well-known simulation method.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sirosh in view of Faulhaber to include the well-known simulation method in order to effectively show a comparison between two machine learning models. 
Regarding claims 6 and 10, Sirosh teaches as follows:

Regarding claim 7, Faulhaber teaches as follows:
validating a composite solution including the first machine learning model according to the at least one validation criterion associated with the repository (the ML model evaluator 128 can then compare the outputs of the machine learning model to the expected outputs, and determine one or more quality metrics (equivalent to applicant’s composite solution) of the machine learning model being trained based on the comparison (see, paragraph [0047]).  Therefore, it is rejected for similar reason as presented above.
Regarding claim 11, Sirosh teaches as follows:
at operation 201 a user-provided model (equivalent to applicant’s composite solution) can be received (see, paragraph [0028]); and
a user can enter commands or information into the computer 512 (equivalent to applicant’s user workstation) through an input device(s) 536. Input devices 536 include but are not limited to a pointing device such as a mouse, trackball, stylus, touch pad, keyboard, microphone, voice recognition and gesture recognition systems and the like (see, paragraph [0042] and figure 3).
Regarding claim 12, Sirosh teaches as follows:

Regarding claims 13 and 14, Sirosh teaches as follows:
after the experiment has been run, the experiment can be saved and an option to publish the experiment as a service can be displayed, as illustrated by PUBLISH WEB SERVICE 248 (web service is equivalent to applicant’s microservice)(see, paragraph [0033] and figure 2c); and
the machine learning scoring experiment can be deployed as an application. The machine learning scoring experiment can be deployed as a service. The machine learning scoring experiment can be deployed to the cloud (see, paragraph [0035]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sirosh et al. (hereinafter Sirosh)(US 2016/0148115) in view of Faulhaber et al. (hereinafter Faulhaber)(US 2019/0155633), and further in view of Mohamed et al. (hereinafter Mohamed)(US 10,417,350).
Regarding claim 3, Sirosh in view of Faulhaber teaches all limitations as presented above except for generating a first artifact including library information for deployment of the first machine learning model.
Mohamed teaches as follows:
the artifacts needed for classifying input text in the target languages 756 may be generated at the MLAS 710 (see, col. 12, lines 56-64 and figure 7); and 
extract or generate artifacts 849 (such as influential token combinations, embedding vectors etc.), select algorithms for similarity analysis, and so on in the depicted embodiment (see, col. 13, lines 50-59 and figure 8).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sirosh in view of Faulhaber with Mohamed to include generating artifacts needed for classifying in the target language as taught by Mohamed in order to efficiently adapt ML models for multiple target languages.

Claims 17 and18 are rejected under 35 U.S.C. 103 as being unpatentable over Sirosh et al. (hereinafter Sirosh)(US 2016/0148115) in view of Faulhaber et al. (hereinafter Faulhaber)(US 2019/0155633), and further in view of Kolb et al. (hereinafter Kolb)(US 2018/0130019). 
Regarding claims 17 and 18, Sirosh in view of Faulhaber teaches all limitations as presented above except for the well-known search function.
Kolb teaches as follows:

search features (such as location, tags, services, skills, terms, topics, size, industry, etc.)(see, paragraph [0167]); and 
the search engine identifies sets of related nodes (equivalent to applicant’s package, such as groups of related projects or teams of users, where either the set of nodes or individual nodes of the set satisfy a part of the search query (see, paragraph [0169]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sirosh in view of Faulhaber with Kolb to include the well-known search engine as taught by Kolb in order to efficiently retrieve the search query.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 21, 2022